Citation Nr: 0408300	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee, Regional Office (RO) that 
established service connection for the veteran's diabetic 
retinopathy; assigned a noncompensable evaluation stating 
that this condition was non-compensable and evaluated as part 
of the veteran's service-connected diabetes mellitus type II 
(DM II).  This action was an implicit denial of an increased 
evaluation for the veteran's service-connected DM II by 
indicating that the diabetic retinopathy was evaluated as 
part of his veteran's service-connected DM II.  

The veteran filed a notice of disagreement as to the 
September 2002 rating decision; related that his diabetic 
retinopathy had worsened; and stated that his overall 
disability rating should increase from 70 percent disabling 
to 100 percent disabling.  In March 2003, the RO granted a 
separate 10 percent evaluation for the veteran's diabetic 
retinopathy.  The RO also provided a statement of the case 
(SOC) as to the issue of the veteran's diabetic retinopathy 
but failed to provide a SOC as to the issue of his DM II.  
The veteran has been represented by the Tennessee Department 
of Veterans' Affairs throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
diabetic retinopathy.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has reframed the issue as seen on the title page.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The issues of the veteran's entitlement to an initial 
evaluation of his diabetic retinopathy and an increased 
rating of his DM II are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans' Affairs (VA) will notify the veteran if further 
action is required on his part.

In a September 2002 written statement, the veteran alleged 
that he should receive a 100 percent evaluation rather than a 
total disability ratings based on individual unemployability 
(TDIU).  The RO granted the veteran a TDIU under 38 C.F.R. § 
4.16 (2003) based upon its conclusion that the veteran's 
service-connected disabilities had a combined rating of 70 
percent and his disabilities had rendered him unable to 
secure and to follow any form of substantially gainful 
employment.  This request is referred to the RO for 
appropriate action.  


REMAND

A June 2001 VA clinical note reflects that the veteran's 
claim for Social Security Administration (SSA) disability 
benefits was denied.  The documentation supporting the 
veteran's SSA decision is not of record.  VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

A July 2002 private clinical note conveys that the veteran is 
receiving ongoing treatment for his DM II from Dr. Burdeaux.  
In a September 2002 written statement, the veteran noted that 
J. H. Miller, Jr., M.D, treated his diabetic retinopathy in 
September 2002.  An October 2002 written statement from the 
veteran conveys that he was scheduled to receive treatment 
for his diabetic retinopathy in January 2003.  A March 2003 
VA medical facility report reflects that the veteran was 
afforded VA optometric appointment in November 2001.  A 
report of an April 2003 VA ophthalmologic examination shows 
that the veteran received a steroid injection in his left eye 
as treatment of his diabetic retinopathy in March 2003.  
Clinical documentation of the cited treatment is not of 
record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

The private and VA physicians do not expressly relate the 
veteran's loss of visual acuity to his diabetic retinopathy.  
The Board finds that such a determination would be helpful.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the veteran's disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The veteran has submitted a timely notice of disagreement 
with the RO's denial of increased evaluation for his DM II.  
The RO has not issued either a SOC to the veteran which 
addresses the issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with 
an adverse decision and the RO has not subsequently issued a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2. The RO should contact the SSA and 
request that it provide documentation of 
veteran's denial of SSA benefits, if any, 
and copies of all records developed in 
association with the decision.  

3. The RO should then contact the veteran 
and request that he provide information 
as to all treatment of his diabetic 
retinopathy and DM II, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Miller, Jr., 
Dr. Burdeaux, and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation, which is not 
already of record, pertaining to 
treatment provided to the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

4. The RO should then request that copies 
of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that provided at the Nashville, 
Tennessee, VA Medical Center, be 
forwarded for incorporation into the 
record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
that is sufficiently broad to accurately 
determine the current nature and severity 
of his diabetic retinopathy.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should evaluate the 
veteran's visual acuity as directed under 
38 C.F.R. § 4.75 (2003) and advance an 
opinion as to whether the veteran's loss 
of visual acuity is related to his 
diabetic retinopathy.  If additional eye 
disorders are identified, the examiner 
should advance an opinion as to (1) 
whether the identified eye disorders are 
related to the veteran's DM II and (2) 
whether the veteran's loss of vision is 
related to an identified eye disorder.  

Send the claims folder, including this 
REMAND, to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.

6. The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of an increased 
evaluation of his DM II.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SOC.  

7. The RO should then readjudicate the 
veteran's entitlement to an initial 
disability evaluation for the veteran's 
diabetic retinopathy.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


